DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed January 3, 2022. Claims 20-22, 25-29, 31-32 & 34-41 are pending. Claims 1-19, 23-24, 30 & 33 have previously been canceled. Claims 20, 29 & 35 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-22, 25-29, 31-32 & 34-41 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 20 recite(s), at least in part the following step(s): “determining, by the computer, a frequency response pattern in a range of about 1 to 20Hz from the measurements of the motions of the head acquired by the plurality of sensors at the plurality of selected points on the head,” and “determining, by the computer, a change in the frequency response pattern determined from the measurements plotted as a function of time or frequency  compared to the non-concussion data, the change being indicative of concussion in the patient.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind such as the step of determining a change in the frequency response pattern), and/or by a mathematical process (such as the step of determining a frequency response pattern in a range of about 1 to 20 Hz) but for the recitation of generic computer components. In other words, absent the recitation of “by the computer,” nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind), and/or by a mathematical process. For example, absent the limitation(s) “by the computer” in the step(s), the “determining” in the step(s) involves the user manually using pen and paper, mentally, visually determining a change in the frequency response pattern as shown by element 32 of fig. 2B of the instant Application, and/or determining a frequency response pattern in a range of about 1 to 20 Hz by a mathematical process, function, or equation. In view of the foregoing, claim(s) 20 recite(s) an abstract idea.
steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection means performing a generic data collection function, a generic data display means performing a generic display function, and/or a generic computer performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see US 4,928,705; see at least US 2002/0198469; see Applicant’s own original description at pg. 14, which describe a generic headset, a generic accelerometers and a generic omnidirectional sound pressure level (SPL) sensor consistent with 35 U.S.C § 112(a)). Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 20 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 21 & 27, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
In regards to claim(s) 22, 25-26 & 28, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
Claim(s) 29 recite(s), at least in part the following step(s): “determining, by the computer, a frequency response pattern in a range of about 1 to 20 Hz from the measurements of the motions of the head acquired by the plurality of accelerometers at the plurality of selected points on the head,” and “determining, by the computer, a change in the frequency response pattern determined from the measurements as a function of frequency compared to the non-concussion data, the change being indicative of concussion in the patient.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind such as the user mentally carrying out determining a change in the frequency response pattern as shown by element 32 of fig. 2B of the instant Application), and/or by a mathematical process (for determining a frequency response pattern in a range of about 1 to 20 Hz) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind), and/or by a mathematical process. For example, absent the limitation(s) “by the computer” in the step(s), the “determining” in the step(s) involves the user manually using pen and paper, mentally, visually determining a change in the frequency response pattern as shown by element 32 of fig. 2B of the instant Application, and/or determining a frequency response pattern in a range of about 1 to 20 Hz by a mathematical process, function, or equation. In view of the foregoing, claim(s) 29 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection means performing a generic data collection function, a generic data display means performing a generic display function, and/or a generic computer performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see US 4,928,705; see at least US 2002/0198469; see Applicant’s own original description at pg. 14, which describe a generic headset, a generic accelerometers and a generic omnidirectional sound pressure level (SPL) sensor consistent with 35 U.S.C § 112(a)). Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 29 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 31-32 & 34, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
Claim(s) 35 recite(s), at least in part the following step(s): “determining, by the computer, a frequency response pattern in a range of about 1 to 20Hz from the measurements of the motions of the head acquired by the six sensors at the plurality of selected points on the head,” and “determining, by the computer, a change in the frequency response pattern determined from the measurements plotted as a function of time or frequency compared to the non-concussion data, the change being indicative of concussion in the patient.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind for determining a change in the frequency response pattern), and/or by a mathematical process (such as determining a frequency response pattern in a range of about 1 to 20Hz) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind such as determining a change in the frequency response pattern as shown by element 32 of fig. 2B of the instant Application), and/or by a mathematical process (such as determining a frequency response pattern in a range of about 1 to 20Hz). For example, absent the limitation(s) “by the computer” in the step(s), the “determining” in the step(s) involves the user manually using pen and paper, mentally, visually determining a change in the frequency response pattern as shown by element 32 of fig. 2B of the instant Application, and/or determining a frequency response pattern in a range of about 1 to 20Hz by a mathematical process, function, or equation. In view of the foregoing, claim(s) 35 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection means performing a generic data collection function, a generic data display means performing a generic display function, and/or a generic computer performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see US 4,928,705; see at least US 2002/0198469; see Applicant’s own original description at pg. 14, which describe a generic headset, a generic accelerometers and a generic omnidirectional sound pressure level (SPL) sensor consistent with 35 U.S.C § 112(a)). Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 35 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 36, 38 & 41, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
In regards to claim(s) 37 & 39-40, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. Despite the claim amendments, Applicant repeats arguments that were previously addressed in the Office action dated May 25, 2021. In view of the foregoing, the Office submits that the claims recite an abstract idea that does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RENE T TOWA/Primary Examiner, Art Unit 3791